DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 14/046,166 filed on October 17, 2022. Claims 2, 4, 6-14, 16, 19-22, 30, 32 and 35-37 are cancelled. Claims 1, 15 and 38 are currently amended. Claims 1, 3, 5, 15, 17, 18, 23-29, 31, 33, 34 and 38-41 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the rejection of Claims 1, 3, 5, 15, 17, 18, 23-29, 31, 33, 34, and 38-41 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on pages 8-9 of the response filed October 17, 2022, Applicant argues, “Plamondon teaches that a ‘device may receive an indication that a packet transmitted via the transport layer connection was not received by the receiver.’ Plamondon,  ¶235. In response, Plamondon teaches that the ‘device may then retransmit the network packet to the receiver in any manner.’ Id. at  ¶236. Plamondon teaches that the ‘device may determine a packet loss rate associated with the connection ... [which] may reflect any packet loss events, including packets dropped, lost, corrupted, or otherwise unsuccessfully received.’ Id. at  ¶237. Plamondon teaches that ‘if the loss rate is above a given threshold, the device may determine an additional retransmission is necessary.’ Id. at  ¶238. For example, Plamondon teaches that ‘if the packet loss rate is above 5%, the device may determine to use 1 additional retransmission ... [or] if the packet loss rate is above 10%, the device may determine to use 2 additional retransmissions.’ Id. 
	Thus, Plamondon teaches determining a packet loss percentage satisfies a threshold and then retransmitting packets based on the packet loss percentage satisfying the threshold. However, Plamondon fails to teach or suggest ‘sending ... a plurality of copies of the first data to the application client of the user device to satisfy the threshold.’ More specifically, nothing in Plamondon teaches or suggests that sending the one additional retransmission when the packet loss rate is above 5% in Plamondon will cause the packet loss rate to then ‘satisfy the threshold,’ as required in claim 1. Similarly, nothing in Plamondon teaches or suggests that sending the two additional retransmission when the packet loss rate is above 10% in Plamondon will cause the packet loss rate to then ‘satisfy the threshold,’ as required in claim 1. Instead, Plamondon only teaches sending a fixed amount of retransmissions based on a particular threshold level and without regard to using the retransmissions to ‘satisfy the threshold.’
	Thus, Plamondon fails to teach or suggest ‘sending, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold,’ as recited in claim 1.”
	The Examiner respectfully disagrees. Paragraph [0035] of the specification states, in part:
	“As an example, a telephony service, such as an IP video calling service, can provide high definition (HD) video to one or more user devices based on quality parameters, such as latency and packet loss. As another example, packet loss less than 1% and latency of 20ms or less can qualify a user device for HD video. When the client does not satisfy these criteria, the video quality falls back to standard definition (SD) When a client device meets just the level 1 criteria (SD quality), a network device, such as a gateway, can mediate to boost the possibilities of the client to satisfy level 2 criteria (HD quality). Mediation can comprise retransmission of packets, ACK retransmission, parity, and the like (emphasis added).”
	As disclosed in paragraph [0035] of the instant specification, “satisfying a threshold” in the context of packet loss as the quality parameter requires maintaining the packet loss below a threshold amount (i.e., “packet loss less than 1%”). Paragraph [0035] further discloses that mediation, e.g., packet retransmission, is performed when the threshold is not satisfied, i.e., when packet loss is not less than 1%. Stated equivalently from the alternate perspective, mediation, e.g., packet retransmission, is performed when packet loss is greater than or equal to 1%. 
	Plamondon discloses an appliance that proxies a TCP connection between a client and a server and (Plamondon fig. 8A and paragraph 233). As noted above by Applicant, the appliance of Plamondon determines the packet loss rate of a wireless connection (Plamondon fig. 8B (step 805) and paragraph 237: “The device may determine a packet loss rate associated with the connection in any manner (step 805).”) and retransmits copies of the packets when the determined packet loss rate is above a given threshold, e.g., when packet loss is greater than 1% (Plamondon fig. 8B (step 809) and paragraph 238: “In some embodiments, if the loss rate is above a given threshold, the device may determine an additional retransmission is necessary.” and “The loss rate threshold may comprise any number or percentage of packets lost, including without limitation 1%, 2%, 3%, 5%, 8%, 10% and 20%.”). Stated equivalently from the alternate perspective, Plamondon implicitly discloses retransmitting copies of the packets when the packet loss is not less than the given threshold. While not explicitly stated, it is understood that the local retransmission of the packets artificially lowers the packet loss of the wireless connection (as long as just one of the packet copies is received, the client will not request retransmission of the packet, which is an indication of packet loss) resulting in lowering of the packet loss below the threshold. Indeed, this is the same effect stated in paragraph 55 of the instant specification (“Such artificial modification can comprise retransmission of packets to lower the packet loss measurement”). Contrary to Applicant’s assertion, Plamondon implicitly discloses “sending... a plurality of copies of the first data (a number of additional retransmissions) to satisfy the threshold (artificially lowering packet loss below the threshold).”
	On pages 9-10 of the response filed October 17, 2022, Applicant additionally argues, “As discussed above, Plamondon teaches that a device may determine that packet loss to a receiver satisfies a threshold and may send additional packets to the receiver. Plamondon,  ¶¶235- 238. Plamondon further teaches that an ‘appliance 200 may provide local retransmission, in which case, packets dropped due to failures of the link are retransmitted directly by the appliance 200’ to a client device. Id. at ¶143. However, Plamondon is silent with regard to any teaching that that retransmitting of packets by the appliance 200 of Plamondon, which the Office Action alleges corresponds to the artificial application server, 'indicates to the application server that the threshold is satisfied,' as set forth in claim 1. Instead, Plamondon only teaches sending a fixed amount of retransmissions based on a particular threshold level and without regard to using the retransmissions to ‘satisfy the threshold.’ For example, nothing in Plamondon teaches or suggests that sending the one additional retransmission when the packet loss rate is above 5% in Plamondon will cause the packet loss rate to then ‘satisfy the threshold,’ as required in claim 1. Similarly, nothing in Plamondon teaches or suggests that sending the two additional retransmission when the packet loss rate is above 10% in Plamondon will cause the packet loss rate to then ‘satisfy the threshold,’ as required in claim 1.
	Thus, Plamondon fails to teach or suggest ‘wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied and wherein sending the plurality of copies of the first data prevents the application server from modifying the quality of service to the application client.’
	The Examiner respectfully disagrees. First, Examiner notes that May clearly discloses that the data rate provided by the server is adjusted based on the radio characteristics of the wireless link (May page 8, lines 1-6 and page 18, lines 19-22: “In the example of FIG. 3, the network proxy client 113 is arranged to adapt the data rate of the transmitted data from the server 101 in response to a radio characteristic
indication for the wireless link 111.”) and further links the data rate provided by the server to the encoding bit rate, i.e. level of quality, of the streaming service provided by the server to the end client (May page 8, lines 8-12, and page 10, lines 11-18: “According to an optional feature of the invention, the service is a streaming data service. The invention is particularly suitable for a streaming service such as a streaming video and/or audio service For example, the server may, in response to signalling from the network proxy client, automatically adjust the operation, such as the source encoding data rate, to match the current characteristics of the wireless link.”).  
	Second, Examiner notes that Plamondon explicitly discloses that retransmission of lost packets by the appliance eliminates the retransmission of the packets by the server and subsequent decrease in the rate of data transmission (Plamondon paragraph 143: “With appliance 200 providing local retransmissions, the dropped packet can be retransmitted across the high loss link without necessitating a retransmit by an end node and a corresponding decrease in the rate of data transmission from the end node.”) and therefore implicitly discloses “sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied”, else the server would decrease the rate of data transmission despite the local retransmission of the packets performed by the appliance.
	Therefore, modifying the method of May by having the network proxy perform local retransmission of packets across the wireless link to the end client in response to measured packet loss of the wireless link exceeding a threshold as taught by Plamondon results in avoiding a decrease in the transmission rate, and thereby the encoding rate of the streaming service, provided by the server to the end client. This is clearly a desirable improvement as the end client continues to receive the higher quality encoding despite temporary conditions resulting in packet loss on the wireless link.
	Lastly, on page 11 of the response filed April 21, 2022, Applicant additionally argues, “Combining the teachings of Plamondon with the teachings of May would clearly change the principle of operation of May. For example, Plamondon ensures that the transmission rate of the data transmitted to the user device is maintained, while May relies on re-requesting data at a different rate in response to a degraded wireless link. Maintaining a quality level of data as set forth in Plamondon would render May completely inoperable, as the rate of the data transmitted to the end client of May would not reflect the degraded wireless connection. Furthermore, the Office Action has not provided any support as to why a person skilled in the art would be motivated to combine May and Plamondon as suggested. Therefore, one of ordinary skill in the art would not be motivated to combine the teachings of Plamondon with the teachings of May.”
The Examiner respectfully disagrees. Page 1, lines 7-10, of May states:
“The invention relates to a network proxy client, a communication system and a method for providing a service between a server and an end client and in particular, but not exclusively, to provision of a streaming service.”
Contrary to Applicant’s assertion, rather than changing the principle of operation of May or rendering May inoperable for its intended purpose, i.e., providing a service between a server and an end client, as argued above, modifying the method of May based on the teachings of Plamondon results in a desirable improvement to the network proxy client of May as retransmission of packets lost over the wireless link by the network proxy client would eliminate the retransmission burden from the server and avoid a decrease in the encoding bit rate by the server (Plamondon paragraph 143). One of ordinary skill in the art would have been motivated to combine the teachings of Plamondon with May for these reasons, as stated in the rejection of Claim 1 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed June 16, 2022 (see Final Office Action at 7).
The same arguments by Applicant in support of independent Claims 15 and 38 and the dependent claims are unpersuasive for the same reasons set forth above with respect to Claim 1. The rejections of 1, 3, 5, 15, 17, 18, 23-29, 31, 33, 34, and 38-41 under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3, 5, 15, 17, 18, 23-29, 31, 33, 34 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “sending, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied and wherein sending the plurality of copies of the first data prevents the application server from modifying the quality of service to the application client” in lines 12-17. There is insufficient antecedent basis for the term “the quality of service” in the claims. Additionally, the relationship of the “quality of service” to other claim elements such as the first data and the communication service is unclear, rendering the claim indefinite.
Dependent Claims 3, 5, 23-25, 29 and 33 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
	For examination purposes, the limitation “wherein sending the plurality of copies of the first data prevents the application server from modifying the quality of service to the application client” is interpreted as “wherein sending the plurality of copies of the first data prevents the application service from modifying a quality of service of the communications service provided by the application server to the application client”.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1. 
Dependent Claims 17, 18, 26-28, 31 and 34 are rejected for the reasons presented above with respect to rejected Claim 15 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 38 is rejected for substantially the same reasons presented above with respect to Claim 1. 
Dependent Claims 39-41 are rejected for the reasons presented above with respect to rejected Claim 38 in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 15, 17, 18, 23, 28, 29, 31, 33, 34 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over May et al., Pub. No. GB 2423219 A, hereby “May”, in view of Plamondon et al., Pub. No. US 2007/0206497 A1, hereby “Plamondon”.

Regarding Claim 1, May discloses “A method (May page 1, lines 7-10: a method for providing a service between a server and an end client) comprising:
receiving, by an artificial application client of a gateway device, first data of a communications service associated with  an application server, wherein the artificial application client is configured to emulate an application client of a user device (May figs. 1 and 2, page 14, lines 12-27 and page 15, line 26 through page 17, line 8: network proxy client 113 receives data of the streaming audio service from server 101, the network proxy client comprising service proxy client 201 which interfaces with the server);
sending, by an artificial application server of the gateway device, the first data to the application client of the user device, wherein the artificial application server is configured to emulate the application server (May figs. 1 and 2 and page 14, lines 12-27 and page 15, line 26 through page 17, line 8: network proxy client 113 further comprises a service proxy server 203 which interfaces with end client 103 to provide the end client with the streaming audio service received from server 101);
determining that a quality parameter representative of the sending of the first data by the artificial application server to the application client of the user device does not satisfy a threshold (May fig. 3, page 8, lines 1-12, page 18, line 19 through page 19, line 5 and page 20, line 4 through page 21 line 16: network proxy client 113 determines that a measurement of a characteristic of the wireless link is above a given threshold, i.e., does not satisfy the threshold)”. 
However, while May discloses that the application data may comprise data of a streaming service, such as a streaming video and/or audio service (May page 10, lines 11-18), and further discloses that the server may be controlled by the network proxy client to provide the data at different encoding bit rates, i.e., different levels of quality, based on the measurement of the characteristic of the wireless link (May page 21, line 24 through page 22, line 4), May does not explicitly disclose “sending, by the artificial application server based on the quality parameter not satisfying the threshold, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied and wherein sending the plurality of copies of the first data prevents the application server from modifying the quality of service to the application client.”
	In the same field of endeavor, Plamondon discloses retransmitting, by a network appliance located at the boundary of the wired and wireless network, each packet a predetermined number of times in response to determining that packet loss exceeds a threshold, wherein the retransmitting of the packets avoids a decrease in the rate of data transmission by the sender (Plamondon fig. 8B and paragraphs 139, 143 and 237-238: in response to determining that the packet loss rate of a connection between appliance 200 and client 102 exceeds a threshold, appliance 200 retransmits each packet a predetermined number of times, i.e., sends a plurality of copies of the first data, wherein the retransmitting avoids a decrease in rate of data transmission from  server 106 to client 102 - while not explicitly stated, it is understood that the retransmission of the packets by appliance 200 to client 102 necessarily indicates to the server that the packet loss rate is within a maximum threshold, i.e., the threshold is satisfied, since a decrease in the rate of data transmission by the server is avoided).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May to perform, by the network proxy, local retransmission of packets to the end client across the wireless link when the packet loss rate of the wireless link exceeds a threshold as taught by Plamondon. One of ordinary skill in the art would have been motivated to combine performing, by the network proxy, local retransmission of packets to the end client across the wireless link when the packet loss rate of the wireless link exceeds a threshold to avoid a decrease in the encoding bit rate of the streaming service provided by the server (Plamondon paragraph 143).

Regarding Claim 3, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, May discloses “wherein the gateway device is included in a local area network (May fig. 1, page 13, lines 10-31 and page 29, lines 19-26: wireless link 111 may be part of an 802.11 wireless network, i.e., a wireless LAN).”

Regarding Claim 5, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, Plamondon discloses “wherein the quality parameter comprises one or more of packet loss, latency, or available bandwidth (Plamondon fig. 8B and paragraphs 139, 143 and 237: the observed parameter is packet loss rate associated with the connection).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May to have the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold as taught by Plamondon for the reasons set forth in the rejection of Claim 1.

Regarding Claim 15, May discloses “A system (May page 1, lines 7-10: a system for providing a service between a server and an end client) comprising:
a user device comprising an application client, wherein the user device is associated with a first network that is external to a second network (May fig. 1 and page 13, line 26 through page 14, line 10: user equipment 109 comprising end client 103, the user equipment residing in a wireless network comprising wireless link 111);
an application server associated with the second network and configured to transmit data of a communications service (May fig. 1, page 13, lines 15-24 and page 14, lines 4-5: server 101 provides a streaming audio service and is connected to core network 105);
a gateway device communicatively coupled to the application server and the user device, the gateway device  comprising an artificial application server configured to emulate the application server and further comprising an artificial application client configured to emulate the application client of the user device (May figs. 1 and 2 and page 14, lines 12-27 and page 15, line 26 through page 17, line 8: network proxy client 113 comprising a service proxy client 201 which interfaces with server 101 and service proxy server 203 which interfaces with end client 103 to provide the end client with the streaming audio service received from server 101), wherein the gateway device is configured to:
	receive, by the artificial application client, first data of the communications service associated with the application server (May figs. 1 and 2, page 14, lines 12-27 and page 15, line 26 through page 17, line 8: service proxy client 201 of network proxy client 113 receives data of the streaming audio service from server 101);
send, by the artificial application server, the first data to the application client of the user device (May figs. 1 and 2, page 14, lines 12-27 and page 15, line 26 through page 17, line 8: service proxy server 203 of network proxy client 113 forwards the data of the streaming audio service to end client 103);
determine that a quality parameter representative of the sending of the first data by the artificial application server to the application client of the user device does not satisfy a threshold (May fig. 3, page 8, lines 1-12, page 18, line 19 through page 19, line 5 and page 20, line 4 through page 21 line 16: network proxy client 113 determines that a measurement of a characteristic of the wireless link is above a given threshold, i.e., does not satisfy the threshold)”. 
However, while May discloses that the application data may comprise data of a streaming service, such as a streaming video and/or audio service (May page 10, lines 11-18), and further discloses that the server may be controlled by the network proxy client to provide the data at different encoding bit rates based on the measurement of the characteristic of the wireless link (May page 21, line 24 through page 22, line 4), May does not explicitly disclose “send, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied.”
	In the same field of endeavor, Plamondon discloses “send, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied (Plamondon fig. 8B and paragraphs 139, 143 and 237-238: in response to determining that the packet loss rate of a connection between appliance 200 and client 102 exceeds a threshold, appliance 200 retransmits each packet a predetermined number of times, i.e., sends a plurality of copies of the first data, wherein the retransmitting prevents server 106 from decreasing its rate of data transmission to the client 102 - while not explicitly stated, it is understood that the retransmission of the packets by appliance 200 to client 102 necessarily indicates to the server that the packet loss rate is within a maximum threshold, i.e., the threshold is satisfied, since server 106 is prevented from decreasing its rate of data transmission).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of May to have the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold as taught by Plamondon. One of ordinary skill in the art would have been motivated to combine having the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold to prevent the server from lowering the encoding bit rate (Plamondon paragraph 143).

Regarding Claim 17, the combination of May and Plamondon discloses all of the limitations of Claim 15.
	Additionally, May discloses “wherein the first network comprises a local area network and the second network comprises a wide area network (May fig. 1, page 13, lines 10-31 and page 29, lines 19-26: wireless link 111 may be part of an 802.11 wireless network, i.e., a wireless LAN, and core network 105 may comprise parts of the Internet, i.e., a WAN).”

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 5.

Regarding Claim 23, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, May discloses “wherein the gateway device manages a wireless network (May fig. 1, page 13, lines 10-31, page 14, lines 23-27 and page 29, lines 19-26: network proxy client 113 is comprised within base station 107, which may be an access point for an 802.11 wireless LAN).”

Insofar as it recites similar claim elements, Claim 28 is rejected for substantially the same reasons presented above with respect to Claim 23.

Regarding Claim 29, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, May discloses “wherein the threshold comprises a threshold for maintaining a first service level of the communication service, and wherein the quality parameter not satisfying the threshold indicates that subsequent data should be received at a second service level (May page 20, line 19 through page 22, line 4: “Hence, as a specific example, the server may comprise a first encoding setting for source encoding an audio signal at 128 kbps and a second encoding setting for source encoding the audio signal at 64 kbps. The network proxy client 113 may control the use of one or the other encoding setting in response to the buffer loading of the wireless buffer. Thus, when the buffer loading increases above the first threshold due to adverse propagation conditions, the network proxy client 113 switches the encoding rate to 64 kbps.”).”

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 29.

Regarding Claim 33, the combination of May and Plamondon discloses all of the limitations of Claim 29.
	Additionally, May discloses “wherein the second service level is a lower quality level than the first service level (May page 20, line 19 through page 22, line 4: “Hence, as a specific example, the server may comprise a first encoding setting for source encoding an audio signal at 128 kbps and a second encoding setting for source encoding the audio signal at 64 kbps. The network proxy client 113 may control the use of one or the other encoding setting in response to the buffer loading of the wireless buffer. Thus, when the buffer loading increases above the first threshold due to adverse propagation conditions, the network proxy client 113 switches the encoding rate to 64 kbps.”).”

Insofar as it recites similar claim elements, Claim 34 is rejected for substantially the same reasons presented above with respect to Claim 33.

Insofar as it recites similar claim elements, Claim 38 is rejected for substantially the same reasons presented above with respect to Claim 15.
Additionally, Plamondon discloses “A non-transitory computer-readable medium storing processor-executable instructions... (Plamondon fig. 1D and paragraphs 64-66: main memory unit 122 comprising instructions executable by CPU 101).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to implement the method of May as computer-readable instructions embodied on a computer-readable storage medium as taught by Plamondon. One of ordinary skill in the art would have been motivated to combine computer-readable instructions embodied on a computer-readable storage medium to enable implementation of the method of May by a general purpose computer system.

Insofar as it recites similar claim elements, Claim 39 is rejected for substantially the same reasons presented above with respect to Claim 29.

Insofar as it recites similar claim elements, Claim 40 is rejected for substantially the same reasons presented above with respect to Claim 33.

Insofar as it recites similar claim elements, Claim 41 is rejected for substantially the same reasons presented above with respect to Claim 5.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of May and Plamondon and in view of Thielman et al., Pub. No. US 2008/0267069 A1, hereby “Thielman”.

Regarding Claim 24, the combination of May and Plamondon discloses all of the limitations of Claim 1.
However, while May discloses that the streaming service provided by the server may be an IP-based streaming video service (May page 13, lines 10-24), the combination of May and Plamondon does not explicitly disclose “wherein the communications service is an Internet Protocol-based video communications service.”
	In the same field of endeavor, Thielman discloses “wherein the communications service is an Internet Protocol-based video communications service (Thielman paragraphs 11 and 18-25: the video data is provided as part of a video conference application)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May, as modified by Plamondon, to provide a video conferencing application using the server for consumption by the user equipment as taught by Thielman because doing so constitutes a simple substitution of one known element (a video conferencing application) for another (a streaming video application) to obtain predictable results (a server providing a video conferencing application for consumption by a user device). See KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding Claim 25, the combination of May and Plamondon discloses all of the limitations of Claim 29.
However, while May discloses that the application data may comprise data of a streaming service, such as a streaming video and/or audio service (May page 10, lines 11-18), and further discloses that the server may be controlled by the network proxy client to provide the data at different encoding bit rates based on the measurement of the characteristic of the wireless link (May page 21, line 24 through page 22, line 4), the combination of May and Plamondon does not explicitly disclose “wherein the first service level comprises a high definition service level, and wherein the second service level comprises a standard definition service level.”
In the same field of endeavor, Thielman discloses “wherein the first service level comprises a high definition service level, and wherein the second service level comprises a standard definition service level (Thielman paragraphs 22-34: the performance level of the video being output may comprise HD resolution video, and the measured latency of the network may satisfy the latency threshold for the performance level comprising SD resolution video).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May, as modified by Plamondon, to provide the video service at a high definition service level or a standard definition service level based on the performance data of the network connection as taught by Thielman. One of ordinary skill in the art would have been motivated to combine providing the video service at a high definition service level or a standard definition service level based on the performance data of the network connection to offer the best possible video quality without introducing noticeable delay which detracts from the user experience (Thielman paragraphs 12 and 34-35).

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 24.

Insofar as it recites similar claim elements, Claim 27 is rejected for substantially the same reasons presented above with respect to Claim 25.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449